100 Ga. App. 550 (1959)
112 S.E.2d 14
DUNFORD
v.
TOWNSEND.
37800.
Court of Appeals of Georgia.
Decided October 27, 1959.
T. M. Flournoy, Owen G. Roberts, Jr., for plaintiff in error.
Davis & Davis, Lennie L. Davis, Walter E. Nitcher, contra.
FELTON, Chief Judge.
The real-estate sale contract in the present case forming the basis of an action for real-estate commissions against the purchaser therein is too indefinite to be enforceable and therefore creates no obligation to pay commissions so as to sustain such an action since the sale contract provides that the purchaser would assume two loans, one of $500 at $25 per month and another of approximately $14,600, payable $93 per month. Morgan v. Hemphill, 214 Ga. 555 (105 S.E.2d 580); C. V. Nalley, Inc. v. Schoen, 215 Ga. 513 (111 S.E.2d 40). The court did not err in directing a verdict *551 against the plaintiff broker and in favor of the defendant purchaser for the earnest money deposited with the broker by him and in denying the broker's amended motion for new trial.
Judgment affirmed. Quillian and Nichols, JJ., concur.